— Appeal by claimant from a decision of the Workmen’s Compensation Board which denied an application for approval of a proposed lump sum adjustment of claimant’s case. Under subdivision 5-b of section 15 of the Workmen’s Compensation Law the board may approve a nonschedule adjustment agreed upon by the claimant and employer or carrier. This power on the part of the' board ie discretionary and we may not interfere with its exercise unless the *851decision of the board is arbitrary or capricious. In this case the board denied the application on account of the age of claimant, the medical findings which indicate, so the board thinks, a condition that may incapacitate him for work at some future time, and his work record since the accident. While we may not agree with the decision of the board, or the reasons assigned therefor, we cannot say that its action is arbitrary or capricious. Decision affirmed, without costs. Brewster, Foster and Russell, JJ., concur; Hill, P. J., concurs: The decisions seem to be exhibitions of parentalism but apparently are within the statute; Heffernan, J., dissents: I dissent on the ground that the action of the board is arbitrary and capricious.